PER CURIAM.
Upon review of the briefs and record on appeal, we find the appellant has failed to demonstrate reversible error; therefore, the revocation of appellant’s probation is affirmed. However, we remand this case to the trial court for correction of the order of revocation.
Appellant was charged with violating the conditions of his probation by failing to pay the costs of his supervision, failing to maintain employment, and possessing and selling marijuana. At the probation revocation hearing, the trial court found the appellant guilty only of selling marijuana and failing to pay the costs of his supervision. The trial court’s written order, however, found the appellant guilty of all the charges alleged in the violation of probation affidavit. Since the order varies from the court’s oral findings, the case is remanded with instructions that the trial court eliminate the violations for which appellant was found not guilty. See Hill v. State, 439 So.2d 1010, 1011 (Fla. 2d DCA 1983); Landry v. State, 380 So.2d 1191 (Fla. 5th DCA 1980).
Affirmed and remanded with instructions.
GRIMES, A.C.J., and SCHEB and FRANK, JJ., concur.